         Case 3:10-cv-00021-GMN-WGC Document 114 Filed 03/02/21 Page 1 of 5




1

2                               UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT McCONNELL,                               Case No. 3:10-cv-00021-GMN-WGC
6           Petitioner,
                                                      ORDER
7           v.
8
      WILLIAM GITTERE, et al.,
9
            Respondents.
10

11

12          In this capital habeas corpus action, on April 3, 2020, the petitioner, Robert
13   McConnell, represented by appointed counsel, filed a second amended petition for writ
14   of habeas corpus (ECF No. 95). Respondents then filed a motion to dismiss (ECF No.
15   105) on October 8, 2020.
16          On December 7, 2020, McConnell filed a Motion to Strike, or, in the Alternative,
17   Motion for More Definite Statement (ECF No. 107). In that motion, McConnell argues
18   that the part of the motion to dismiss based on the statute of limitations does not state
19   the asserted defense with sufficient particularity, and, therefore, does not give him fair
20   notice of the scope of the motion such that he may fairly respond to it. Respondents
21   have filed an opposition to McConnell’s motion (ECF No. 111), and McConnell has filed
22   a reply (ECF No. 113). The Court will grant the motion, will deny the motion to dismiss
23   without prejudice, and will require Respondents to file a new motion to dismiss
24   adequately setting forth their statute of limitations defense or abandoning that defense.
25          In their motion to dismiss, in their two-page argument asserting the statute of
26   limitations defense, Respondents concede that McConnell’s original and first amended
27   petitions (ECF Nos. 1, 24) were timely filed, but they argue that McConnell’s second
28   amended petition was filed after the expiration of the limitations period. See Motion to
                                                  1
          Case 3:10-cv-00021-GMN-WGC Document 114 Filed 03/02/21 Page 2 of 5




1    Dismiss (ECF No. 105), pp. 4–5. Respondents’ entire argument based on the statute of

2    limitations is as follows:

3                  This action is governed by the provisions of the Antiterrorism and
            Effective Death Penalty Act of 1996 (AEDPA). The AEDPA created a one-
4           year statute of limitations, which can be found at 28 U.S.C. § 2244(d) and
            provides:
5
                    (1) A 1-year period of limitation shall apply to an application
6                   for a writ of habeas corpus by a person in custody pursuant
                    to the judgment of a State court. The limitation period shall
7                   run from the latest of -- . . .
8                          (A) the date on which the judgment became
                           final by the conclusion of direct review or the
9                          expiration of the time for seeking such review;
10                         (B) the date on which the impediment to filing
                           an application created by State action in
11                         violation of the Constitution or laws of the
                           United States is removed, if the applicant was
12                         prevented from filing by such state action;
13                         (C) the date on which the constitutional right
                           asserted was initially recognized by the
14                         Supreme Court, if the right has been newly
                           recognized by the Supreme Court and made
15                         retroactively applicable to cases on collateral
                           review; or
16
                           (D) the date on which the factual predicate of
17                         the claim or claims presented could have been
                           discovered through the exercise of due
18                         diligence.
19                  (2) The time during which a properly filed application for
                    state postconviction or other collateral review with respect to
20                  the pertinent judgment or claim is pending shall not be
                    counted toward any period of limitation under this
21                  subsection.
22          The statute of limitations is typically calculated from the date of finality, but
            a petitioner may establish he is entitled to delayed accrual under 28
23          U.S.C. 2244(d)(1)(B) through (D) on a claim-by-claim basis. Mardesich v.
            Cate, 668 F.3d 1164 (9th Cir. 2012). If a petitioner seeks a petition for writ
24          of certiorari in the Supreme Court of the United States, his conviction is
            considered final when the Supreme Court resolves the petition for writ of
25          certiorari.
26                  The Nevada Supreme Court affirmed on direct appeal and because
            the state filed a petition for rehearing, the time for McConnell to file a
27          petition for writ of certiorari did not expire until 90 days after the Nevada
            Supreme Court denied rehearing. The opinion denying rehearing issued
28          on March 25, 2005, ECF No. 25-3, giving McConnell until June 23, 2005,
                                                    2
           Case 3:10-cv-00021-GMN-WGC Document 114 Filed 03/02/21 Page 3 of 5



            to file a timely petition for writ of certiorari. While he did not petition for
1           certiorari, McConnell filed his first state post-conviction petition on June
            10, 2005. Exhibit 5. Thus, as soon as McConnell’s conviction was final
2           under 28 U.S.C. § 2244(d)(1)(A), the tolling provision of 28 U.S.C.
            § 2244(d)(2) kicked in.
3
                    The remittitur from McConnell’s first state post-conviction appeal
4           issued on November 3, 2009, Exhibit 17, giving McConnell until November
            3, 2010, to file a timely federal petition. McConnell filed his original federal
5           petition on January 13, 2010. ECF No. 1. And he filed his first-amended
            federal petition on October 6, 2010. ECF No. 24.
6
                    However, he filed the operative petition in this case—the second-
7           amended petition—well after expiration of the statute of limitations on
            April 3, 2020. ECF No. 96. As a result, absent McConnell showing that
8           individual claims of the second-amended petition are timely under the
            delayed accrual provisions of 28 U.S.C. 2244(d)(1)(B) through (D), his
9           second-amended petition is untimely in its entirety. McConnell may,
            however, be able to avoid dismissal of any untimely claims if he can carry
10          his burden of establishing that he is actually innocent, that he is entitled to
            equitable tolling, or that his claims relate back to one of his prior timely
11          filed pleadings. McQuiggin v. Perkins, 569 U.S. 383 (2013)
            (acknowledging that a claim of actual innocence can overcome the
12          AEDPA statute of limitations); Smith v. Davis, 953 F.3d 582, 588–99 (9th
            Cir. 2020) (en banc) (addressing the standard for establishing equitable
13          tolling); Ross v. Williams, 950 F.3d 1160, 1167, 1172 (9th Cir. 2020)
            (identifying standard requiring a petitioner to show that “each claim in the
14          amended petition” relates back to a prior timely filed pleading and
            acknowledging that a court may dismiss a petition as untimely
15          where the pleadings or additional briefing fail to “identify the specific
            portions of an earlier pleading that contain the relevant factual material to
16          which the new pleading is attempting to relate back”).
17   Id.
18          McConnell’s second amended habeas petition is over 300 pages long, and it

19   includes 18 claims, many with multiple subparts. A brief comparison of McConnell’s

20   second amended petition with his first amended petition reveals that there is substantial

21   overlap between the two.

22          Under the Federal Rules of Civil Procedure, an amended pleading relates back

23   to the date of an earlier pleading when “the amendment asserts a claim … that arose

24   out of the conduct, transaction, or occurrence set out—or attempted to be set out—in

25   the original pleading.” Fed. R. Civ. P. 15(c)(1)(B); see also Mayle v. Felix, 545 U.S. 644,

26   649 (2005). However, a claim in an amended habeas petition does not meet the

27   relation-back standard “when it asserts a new ground for relief supported by facts that

28   differ in both time and type from the original pleading ….” Mayle, 545 U.S. at 650.
                                                    3
           Case 3:10-cv-00021-GMN-WGC Document 114 Filed 03/02/21 Page 4 of 5




1           The AEDPA statute of limitations applies on a claim-by-claim basis. See

2    Mardesich v. Cate, 668 F.3d 1164, 1170–71 (9th Cir. 2012). With respect to

3    McConnell’s second amended petition, this means that the timeliness of each of

4    McConnell’s claims under the statute of limitations turns on the question whether each

5    claim, independently, relates back to a claim in a timely filed petition.

6           Respondents do not, in their motion to dismiss, specify which of McConnell’s

7    claims or subclaims are allegedly barred by the statute of limitations. The Court does

8    not read Respondents’ motion to dismiss to seriously argue that all of McConnell’s

9    claims are barred by the statute of limitations—it appears from a comparison of the first

10   and second amended petitions that such an argument would be largely frivolous.

11   However, because Respondents do not specify which claims or subclaims are subject

12   to their statute of limitations defense, they have failed to state their position with respect

13   to that defense. Respondents do not give McConnell fair notice of their defense. See

14   Wyshak v. City Nat'l Bank, 607 F.2d 824, 827 (9th Cir. 1979), overruled on other

15   grounds by Castro v. County of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc)

16   (“The key to determining the sufficiency of pleading an affirmative defense is whether it

17   gives plaintiff fair notice of the defense.”).

18          Federal Rule of Civil Procedure 8(b)(1)(A) states that “[i]n responding to a

19   pleading, a party must … state in short and plain terms its defenses to each claim

20   asserted against it….” Under the circumstances here—again, Respondents’ statute of

21   limitations defense is subject to a claim-by-claim analysis—Respondents must do more,

22   to properly plead their statute of limitations defense, than provide a formulaic recitation

23   of the law governing the statute of limitations and an allegation that the second

24   amended petition was filed after the expiration of the limitations period. At minimum,

25   Respondents must give McConnell fair notice which of his claims or subclaims are

26   subject to the defense.

27   ///

28   ///
                                                      4
          Case 3:10-cv-00021-GMN-WGC Document 114 Filed 03/02/21 Page 5 of 5




1           IT IS THEREFORE ORDERED that Petitioner’s Motion to Strike, or, in the

2    Alternative, Motion for More Definite Statement (ECF No. 107) is GRANTED.

3           IT IS FURTHER ORDERED that Respondents’ Motion to Dismiss (ECF No. 105)

4    is DENIED, without prejudice to Respondents filing a new motion to dismiss, adequately

5    setting forth their statute of limitations defense or abandoning that defense.

6           IT IS FURTHER ORDERED that Respondents’ will have 30 days from the date

7    of this order to file their new motion to dismiss. In all other respects, the schedule for

8    further proceedings set forth in the order entered on December 4, 2019 (ECF No. 91)

9    will remain in effect.

10          IT IS FURTHER ORDERED that the Clerk of the Court is directed to update the

11   docket for this case to reflect that Aaron Ford has been substituted for Adam Paul

12   Laxalt as the respondent state attorney general (see Order entered December 4, 2019

13   (ECF No. 91)).

14

15                      2 day of ______________________,
            DATED THIS ___                     March     2021.
16

17

18                                              GLORIA M. NAVARRO,
                                                UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                   5
